Exhibit 10.2
OMNITURE, INC.
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (this “Agreement”) is
made and entered into by and between                      (“Employee”) and
Omniture, Inc. (the “Company”), effective as of May 13, 2009 (the “Effective
Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Employee and can cause Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2. The Board believes that it is in the best interests of the Company and
its stockholders to provide Employee with an incentive to continue his or her
employment and to motivate Employee to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.
     3. The Board believes that it is imperative to provide Employee with
certain severance benefits upon Employee’s termination of employment following a
Change of Control. These benefits will provide Employee with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
     4. The Company and Employee entered into a Change of Control Agreement,
dated                     , which was later amended by the parties on December
___, 2008 (the “Previous Agreement”). This Agreement amends and restates the
Previous Agreement.
     5. Certain capitalized terms used in this Agreement are defined in
Section 7 below.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants contained herein, the Company and Employee hereby agree that the
Previous Agreement is hereby amended and restated as follows:
     1. Term of Agreement. This Agreement shall terminate upon the date that all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.

 



--------------------------------------------------------------------------------



 



     2. At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of any written
formal employment agreement or offer letter between the Company and Employee (an
“Employment Agreement”). If Employee’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control,
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement or under his or her
Employment Agreement, or as may otherwise be available in accordance with the
Company’s established employee plans.
     3. Severance Benefits.
          (a) Involuntary Termination other than for Cause, Voluntary
Termination for Good Reason or Death or Disability during the Change of Control
Period. If within the period commencing three (3) months prior to a Change of
Control and ending twelve (12) months following a Change of Control (the “Change
of Control Period”), (i) Employee terminates his or her employment with the
Company (or any parent or subsidiary of the Company) for Good Reason (as defined
below) or (ii) the Company (or any parent or subsidiary of the Company)
terminates Employee’s employment for other than Cause (as defined below), or
(iii) Employee dies or terminates employment due to becoming Disabled (as
defined below) and Employee, except in the case of death, signs and does not
revoke a standard release of claims with the Company in the form attached hereto
as Exhibit A (the “Release”), then Employee shall receive the following
severance from the Company:
               (i) Severance Payment. Employee shall be entitled to receive a
lump-sum severance payment (less applicable withholding taxes) equal to one
hundred percent (100%) of Employee’s annual base salary (as in effect
immediately prior to (A) the Change of Control or (B) Employee’s termination,
whichever is greater) plus an amount equal to Employee’s average annual bonus
for the two (2) fiscal years prior to the fiscal year in which the Change of
Control or Employee’s termination occurs, whichever is greater.
               (ii) Equity Compensation Acceleration. One hundred percent (100%)
of the Employee’s then unvested outstanding stock options, stock appreciation
rights, restricted stock units and other Company equity compensation awards (the
“Equity Compensation Awards”) shall immediately vest and become exercisable. Any
Company stock options and stock appreciation rights shall thereafter remain
exercisable following Employee’s employment termination for the period
prescribed in the respective option and stock appreciation right agreements.
               (iii) Continued Employee Benefits. Company-paid health, dental,
vision, and life insurance coverage at the same level of coverage as was
provided to such Employee immediately prior to the Change of Control and at the
same ratio of Company premium payment to Employee premium payment as was in
effect immediately prior to the Change of Control (the “Company-Paid Coverage”).
If such coverage included Employee’s dependents immediately prior to the Change
of Control, such dependents shall also be covered at Company expense.
Company-Paid Coverage shall continue until the earlier of (i) twelve (12) months
from the date of termination, or (ii) the date upon which Employee and his
dependents become covered under another employer’s group health, dental, vision,
long-term disability or life insurance plans that provide Employee and

-2-



--------------------------------------------------------------------------------



 



his dependents with comparable benefits and levels of coverage. For purposes of
Title X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the
date of the “qualifying event” for Employee and his or her dependents shall be
the date upon which the Company-Paid Coverage terminates.
          (b) Release of Claims. The receipt of any severance pursuant to
Section 3(a) above will be subject to Employee signing and not revoking the
Release and provided that the Release becomes effective and irrevocable no later
than sixty (60) days following the termination date (such deadline, the “Release
Deadline”). The Company shall provide the Release to Employee within two
(2) business days of termination. If the Release does not become effective by
the Release Deadline, Employee will forfeit any rights to severance payments or
benefits under this Agreement. In no event will severance payments or benefits
be paid or provided until the Release becomes effective and irrevocable.
          (c) Voluntary Resignation; Termination for Cause. If Employee’s
employment with the Company terminates (i) voluntarily by Employee other than
for Good Reason, or (ii) for Cause by the Company, then Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.
          (d) Termination Outside of Change of Control Period. In the event
Employee’s employment is terminated for any reason, either prior to the Change
of Control Period or after the Change of Control Period, then Employee shall be
entitled to receive severance and any other benefits only as may then be
established under the Company’s existing written severance and benefits plans
and practices or pursuant to other written agreements with the Company.
          (e) Internal Revenue Code Section 409A.
               (i) Notwithstanding anything to the contrary in this Agreement,
no severance pay or benefits to be paid or provided to Employee, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the final regulations and any guidance promulgated thereunder (“Section 409A”)
(together, the “Deferred Compensation Separation Benefits”) will be paid or
otherwise provided until Employee has a “separation from service” within the
meaning of Section 409A.
               (ii) Any severance payments or benefits under this Agreement that
would be considered Deferred Compensation Severance Benefits will be paid on,
or, in the case of installments, will not commence until, the sixtieth (60th)
day following Employee’s separation from service, or, if later, such time as
required by clause (iii) below. Any installment payments that would have been
made to Employee during the sixty (60) day period immediately following
Employee’s separation from service but for the preceding sentence will be paid
to Employee on the sixtieth (60th) day following Employee’s separation from
service and the remaining payments shall be made as provided in this Agreement.
If Employee should die before all amounts have been paid, such unpaid amounts
shall be paid in a lump-sum payment (less any withholding taxes) to

-3-



--------------------------------------------------------------------------------



 



Employee’s designated beneficiary, if living, or otherwise to the personal
representative of Employee’s estate.
               (iii) Notwithstanding anything to the contrary in this Agreement,
if Employee is a “specified employee” within the meaning of Section 409A at the
time of Employee’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six
(6) months following Employee’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Employee dies following Employee’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Employee’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
               (iv) Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of clause (i) above.
               (v) Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation Benefits
for purposes of clause (i) above. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Employee’s annualized
compensation based upon the annual rate of pay paid to Employee during the
Company’s taxable year preceding the Company’s taxable year of Employee’s
termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Employee’s employment is terminated.
               (vi) The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Employee agree to work together in good faith to consider amendments
to this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Section 409A.
     4. Coordination with Existing Agreements. In the event of a termination of
Employee’s employment within the Change of Control Period, the provisions of
this Agreement are intended to enhance, but not be additive, to any pre-existing
written agreements between the Company and

-4-



--------------------------------------------------------------------------------



 



Employee. For example, if Employee’s employment agreement with the Company
provides for a specified cash payment upon a termination without cause, and
severance payments are triggered under both the employment agreement and this
Agreement, Employee shall be entitled to the larger cash payment provided in
either agreement but shall not be entitled to the sum of the two cash payments.
The same principle applies to the other individual elements of severance
provided herein including equity compensation award accelerated vesting. Except
as otherwise provided in this Section 4, the benefits provided to Employee under
this Agreement are intended to be and are exclusive and in lieu of any other
rights or remedies to which Employee or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, and including pursuant to the
Company’s other severance plans, arrangements or practices.
     5. Conditional Nature of Severance Payments and Benefits.
          (a) Noncompete. Employee acknowledges that the nature of the Company’s
business is such that if Employee were to become employed by, or substantially
involved in, the business of a competitor of the Company during the twelve
(12) months following the termination of Employee’s employment with the Company,
it would be very difficult for Employee not to rely on or use the Company’s
trade secrets and confidential information. Thus, to avoid the inevitable
disclosure of the Company’s trade secrets and confidential information, Employee
agrees and acknowledges that Employee’s right to receive the severance payments
and benefits set forth in Section 3(a) above (to the extent Employee is
otherwise entitled to such payments) shall be conditioned upon Employee’s
compliance in all respects with any covenant not to compete in effect between
Employee and the Company on the date of this Agreement during the twelve
(12) months following the termination of Employee’s employment with the Company.
          (b) Remedy for Breach. Upon any breach by Employee of the covenant not
to compete referred to in Section 5(a) above during the twelve (12) months
following the termination of Employee’s employment with the Company, then, in
addition to any other remedy that the Company may otherwise have, all severance
payments and benefits pursuant to this Agreement shall immediately cease and any
stock options or stock appreciation rights then held by Employee shall
immediately terminate and be without further force and effect, and Employee
shall be required to reimburse the Company any lump-sum severance payment
previously paid under Section 3(a)(i) above and the value of any welfare plan
reimbursements previously paid under Section 3(a)(iii) above.
     6. Golden Parachute Excise Tax Best Results. In the event that the
severance and other benefits provided for in this agreement or otherwise payable
to Employee (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(b) would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits shall be either be:

  (i)   delivered in full, or     (ii)   delivered as to such lesser extent
which would result in no portion of such severance benefits being subject to
excise tax under Section 4999 of the Code,

-5-



--------------------------------------------------------------------------------



 



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Employee otherwise agree in writing, the determination of Employee’s excise tax
liability and the amount required to be paid under this Section 6 shall be made
in writing by the Company’s independent auditors who are primarily used by the
Company immediately prior to the Change of Control (the “Accountants”). For
purposes of making the calculations required by this Section 6, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 6. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 6. Any
reduction in payments and/or benefits required by this Section 6 will occur in
the following order: (i) reduction of cash payments; (ii) reduction of vesting
acceleration of equity awards; and (iii) reduction of other benefits paid or
provided to Employee. In the event that acceleration of vesting of equity awards
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant for Employee’s equity awards. If two or more equity
awards are granted on the same date, each award will be reduced on a pro-rata
basis.
     7. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken
by Employee in connection with his responsibilities as an employee and intended
to result in substantial personal enrichment of Employee, (ii) Employee being
convicted of, or pleading nolo contendere to a felony, (iii) a willful act by
Employee which constitutes gross misconduct and which is injurious to the
Company, (iv) following delivery to Employee of a written demand for performance
from the Company which describes the basis for the Company’s reasonable belief
that Employee has not substantially performed his duties, continued violations
by Employee of Employee’s obligations to the Company which are demonstrably
willful and deliberate on Employee’s part.
          (b) Change of Control. “Change of Control” means the occurrence of any
of the following:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or
               (ii) Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the

-6-



--------------------------------------------------------------------------------



 



Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or
               (iv) The consummation of the sale, lease or other disposition by
the Company of all or substantially all the Company’s assets.
          (c) Disability. “Disability” shall mean that Employee has been unable
to perform his or her Company duties as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Employee or Employee’s
legal representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate Employee’s employment. In the event that Employee resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.
          (d) Good Reason. “Good Reason” means Employee’s resignation within
ninety (90) days following the expiration of any Company cure period (discussed
below) following the occurrence of one or more of the following, without
Employee’s express written consent:
               (i) a material reduction of Employee’s base salary as in effect
immediately prior to such reduction; or
               (ii) a material change in the geographic location at which
Employee must perform services (in other words, Employee’s relocation to a
facility or an office location more than a 35-mile radius from Employee’s then
present location).
Notwithstanding the foregoing, Employee agrees not to resign for Good Reason
without first providing the Company with written notice of the acts or omissions
constituting the grounds for Good Reason within ninety (90) days of the initial
existence of the grounds for Good Reason and a reasonable cure period of thirty
(30) days following the date of such notice.
     8. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner

-7-



--------------------------------------------------------------------------------



 



and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 8(a) or which becomes bound by the terms of this
Agreement by operation of law.
          (b) Employee’s Successors. The terms of this Agreement and all rights
of Employee hereunder shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     9. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
(1) business day after the business day of facsimile transmission, if delivered
by facsimile transmission with copy by first class mail, postage prepaid, and
shall be addressed (i) if to Employee, at his or her last known residential
address and (ii) if to the Company, at the address of its principal corporate
offices (attention: Secretary), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.
          (b) Notice of Termination. Any termination by the Company for Cause or
by Employee for Good Reason or Disability or as a result of a voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 9(a) above. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by Employee to include in the notice any fact or
circumstance which contributes to a showing of Good Reason or Disability shall
not waive any right of Employee hereunder or preclude Employee from asserting
such fact or circumstance in enforcing his or her rights hereunder.
     10. Miscellaneous Provisions.
          (a) No Duty to Mitigate. Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that Employee may receive from any other
source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Employee and by an authorized officer of the Company
(other than Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the

-8-



--------------------------------------------------------------------------------



 



other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (d) Entire Agreement. This Agreement, along with other written
agreements relating to the subject matter hereof between Employee and a duly
authorized Company officer constitute the entire agreement of the parties hereto
and supersede in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof, and, in
particular, it replaces and supersedes the Previous Agreement in its entirety.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Utah. The Utah state courts in Utah County, Utah and/or the United States
District Court for the District of Utah in Salt Lake City shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, to be effective as of the
Effective Date.

          COMPANY OMNITURE, INC.
      By:           Name:           Title:        

                EMPLOYEE  By:           Name:           Title:        

-9-